Title: To Benjamin Franklin from Silas Deane, 30 March 1782
From: Deane, Silas
To: Franklin, Benjamin


Sir
Ghent March. 30th: 1782
Mr. Barclay who set out on his return to Holland last Monday passed Several Days here in examining my Accompts, & had his powers from Congress authorized him, an end might have been made of my embarrassments, & Complaints on that subject. I gave him duplicates of them, & every explanation which he desired; he promised to remit them to Congress, and to request particular Orders on the subject, it was his Opinion that the Accompts might be easily, and readily closed; if Congress would authorize him, or some other to do it, and that for the satisfaction of all Parties, that in Case any question, or difference should arise on any of the Charges on either side, that the same should be submitted to persons of known Character for their knowledge, and impartiality; I perfectly agreed with him on the subject; and wrote myself at the same Time to Congress praying of them to adopt that, or any other measure equally just, for the decision of this Affair; but as I am apprehensive that Congress may delay from various Causes the coming to any resolution on the subject, and as You are interested in having all the Accts. of Our joint, or separate Transactions closed as speedily as may be, I have taken the Liberty of requesting of You to write to Congress on the subject, and doubt not but Your Letters will have sufficient weight with them to bring this affair to a close in a just and equitable way. I am sensible of the multiplicity of important Business on Your hands, and therefore do not expect an Answer, to the long Letter I sent You by Mr. Wilkinson, but hope You will honor Me with a Line, acknowledging the Rect. of this and that if You judge any other method for adjusting those Accts. preferable to that which I have proposed, You will be so kind as to point it out. The Changes which have taken place, within a few Weeks past, at London give Me grounds to hope, that a Peace, is not so distant an Object, as what I lately feared it to be, and makes me more than ever anxious to close those Affairs by which I have suffered so greatly as soon as it is possible, that on so happy an Event, I may not be left still to suffer by the embarrassments, of past Transactions unsettled; but free to repair if possible my losses, which is the only advantage I expect, or wish for personally from Peace. I have the honor to be with the utmost respect sir Your most Obedt & Very huml. servt.
S Deane
his Excelleny B Franklin Esqr.
 
Notation: Deane, Ghent March 30. 1782
